Exhibit 10.1

SUBSCRIPTION AGREEMENT

Curis, Inc.

45 Moulton Street

Cambridge, MA 02138

Gentlemen:

The undersigned (the “Investor”) hereby confirms its agreement with Curis, Inc.
a Delaware corporation (the “Company”), as follows:

1. This Subscription Agreement, including the Terms and Conditions for Purchase
of Units attached hereto as Annex I (collectively, this “Agreement”) is made as
of the date set forth below between the Company and the Investor.

2. The Company has authorized the sale and issuance to certain investors of up
to an aggregate of 6,449,288 units (the “Units”), with each Unit consisting of
(i) one share (the “Share,” collectively, the “Shares”) of its common stock, par
value $0.01 per share (the “Common Stock”), and (ii) one warrant (the “Warrant,”
collectively, the “Warrants”) to purchase 0.25 shares of Common Stock, in
substantially the form attached hereto as Exhibit B, for a purchase price of
$2.52 per Unit (the “Purchase Price”). Units will not be issued or certificated.
The Shares and Warrants are immediately separable and will be issued separately.
The shares of Common Stock issuable upon exercise of the Warrants are referred
to herein as the “Warrant Shares” and, together with the Units, the Shares and
the Warrants, are referred to herein as the “Securities”).

3. The offering and sale of the Units (the “Offering”) is being made pursuant to
(a) an effective Registration Statement on Form S-3 (File No. 333-152612) (the
“Registration Statement”) filed by the Company with the Securities and Exchange
Commission (the “Commission”), including the Prospectus contained therein (the
“Base Prospectus”), (b) if applicable, certain “free writing prospectuses” (as
that term is defined in Rule 405 under the Securities Act of 1933, as amended
(the “Act”)), that have been or will be filed with the Commission and delivered
to the Investor on or prior to the date hereof (the “Issuer Free Writing
Prospectus”), containing certain supplemental information regarding the Units,
the terms of the Offering and the Company and (c) a Prospectus Supplement (the
“Prospectus Supplement” and, together with the Base Prospectus, the
“Prospectus”) containing certain supplemental information regarding the Units
and terms of the Offering that has been or will be filed with the Commission and
delivered to the Investor (or made available to the Investor by the filing by
the Company of an electronic version thereof with the Commission).

4. The Company and the Investor agree that the Investor will purchase from the
Company and the Company will issue and sell to the Investor the Units set forth
below for the aggregate purchase price set forth below. The Units shall be
purchased pursuant to the Terms and Conditions for Purchase of Units attached
hereto as Annex I and incorporated herein by this reference as if fully set
forth herein. The Investor acknowledges that the Offering is not being
underwritten by the placement agents (the “Placement Agents”) named in the
Prospectus Supplement and that there is no minimum offering amount.



--------------------------------------------------------------------------------

5. The manner of settlement of the Units purchased by the Investor shall be as
follows:

A. Delivery of Shares by crediting the account of the Investor’s prime broker
(as specified by such Investor on Exhibit A annexed hereto) with the Depository
Trust Company (“DTC”) through its Deposit/Withdrawal At Custodian (“DWAC”)
system, whereby Investor’s prime broker shall initiate a DWAC transaction on the
Closing Date using its DTC participant identification number, and released by
BNY Mellon Shareowner Services, the Company’s transfer agent (the “Transfer
Agent”), at the Company’s direction. Delivery of Warrants in certificated form
by overnight courier to the address set forth on the signature page hereto. NO
LATER THAN TWO (2) BUSINESS DAYS AFTER THE EXECUTION OF THIS AGREEMENT BY THE
INVESTOR AND THE COMPANY, THE INVESTOR SHALL:

 

  (I) DIRECT THE BROKER-DEALER AT WHICH THE ACCOUNT OR ACCOUNTS TO BE CREDITED
WITH THE SHARES ARE MAINTAINED TO SET UP A DWAC INSTRUCTING THE TRANSFER AGENT
TO CREDIT SUCH ACCOUNT OR ACCOUNTS WITH THE SHARES, AND

 

  (II) REMIT BY WIRE TRANSFER THE AMOUNT OF FUNDS EQUAL TO THE AGGREGATE
PURCHASE PRICE FOR THE UNITS BEING PURCHASED BY THE INVESTOR TO THE FOLLOWING
ACCOUNT:

 

 

JPMorgan Chase Bank

ABA No.: 021000021

Account No.: 865362693

Account Name: Curis Inc. Subscription

 

IT IS THE INVESTOR’S RESPONSIBILITY TO (A) MAKE THE NECESSARY WIRE TRANSFER IN A
TIMELY MANNER AND (B) ARRANGE FOR SETTLEMENT BY WAY OF DWAC IN A TIMELY MANNER.
IF THE INVESTOR DOES NOT DELIVER THE AGGREGATE PURCHASE PRICE FOR THE UNITS OR
DOES NOT MAKE PROPER ARRANGEMENTS FOR SETTLEMENT IN A TIMELY MANNER, THE UNITS
MAY NOT BE DELIVERED AT CLOSING TO THE INVESTOR OR THE INVESTOR MAY BE EXCLUDED
FROM THE CLOSING ALTOGETHER.

B. The executed Warrants shall be delivered in physical form to the Investor in
accordance with the terms hereof.

6. The Investor represents that, except as set forth below, (a) it has had no
position, office or other material relationship within the past three years with
the Company or persons known to it to be affiliates of the Company, (b) it is
not a FINRA member or an Associated Person (as such term is defined under the
NASD Membership and Registration Rules Section 1011) as of the Closing, and
(c) neither the Investor nor any group of Investors (as identified in a public
filing made with the Commission) of which the Investor is a part in connection
with the Offering of the Units, acquired, or obtained the right to acquire, 20%
or more of the Common Stock (or securities convertible into or exercisable for
Common Stock) or the voting power of the Company on a post-transaction basis.
Exceptions:

 

 

(If no exceptions, write “none.” If left blank, response will be deemed to be
“none.”)

 

- 2 -



--------------------------------------------------------------------------------

7. The Investor represents that it has received (or otherwise had made available
to it by the filing by the Company of an electronic version thereof with the
Commission) the Base Prospectus which is a part of the Company’s Registration
Statement, the documents incorporated by reference therein and any free writing
prospectus (collectively, the “Disclosure Package”), prior to or in connection
with the receipt of this Agreement. The Investor acknowledges that, prior to the
delivery of this Agreement to the Company, the Investor will receive certain
additional information regarding the Offering, including pricing information
(the “Offering Information”). Such information may be provided to the Investor
by any means permitted under the Act, including the Prospectus Supplement, a
free writing prospectus and oral communications.

8. No offer by the Investor to buy Units will be accepted and no part of the
Purchase Price will be delivered to the Company until the Investor has received
the Offering Information and the Company has accepted such offer by
countersigning a copy of this Agreement, and any such offer may be withdrawn or
revoked, without obligation or commitment of any kind, at any time prior to the
Company (or Placement Agents on behalf of the Company) sending (orally, in
writing or by electronic mail) notice of its acceptance of such offer. An
indication of interest will involve no obligation or commitment of any kind
until the Investor has been delivered the Offering Information and this
Agreement is accepted and countersigned by or on behalf of the Company.

9. The Company acknowledges that the only material, non-public information
relating to the Company or its subsidiaries that the Company, its employees or
agents has provided to the Investor in connection with the Offering prior to the
date hereof is the existence of the Offering.

10. For a period of one year following the date hereof, the Company shall be
prohibited from entering into any committed equity financing facility or similar
equity program.

 

- 3 -



--------------------------------------------------------------------------------

Number of Units:                                         , consisting of:

Number of Shares:                                        

Number of Warrants:                                             

(such number equal to 25% of the number of Shares being purchased by the
Investor)

Purchase Price Per Unit: $2.52                                    

Aggregate Purchase Price: $                                        

Please confirm that the foregoing correctly sets forth the agreement between us
by signing in the space provided below for that purpose.

 

Dated as of: January 22, 2010

 

INVESTOR By:  

 

Print Name:  

 

Title:  

 

Address for Delivery of Warrants:

 

 

 

Agreed and Accepted

this 22ND day of January 2010:

 

CURIS, INC. By:  

 

Title:  

 

- 4 -



--------------------------------------------------------------------------------

ANNEX I

TERMS AND CONDITIONS FOR PURCHASE OF UNITS

1. Authorization and Sale of the Units. Subject to the terms and conditions of
this Agreement, the Company has authorized the sale of the Shares and Warrants.

2. Agreement to Sell and Purchase the Units; Placement Agents.

2.1 At the Closing (as defined in Section 3.1), the Company will sell to the
Investor, and the Investor will purchase from the Company, upon the terms and
conditions set forth herein, the number of Shares and Warrants set forth on the
last page of the Agreement to which these Terms and Conditions for Purchase of
Units are attached as Annex I (the “Signature Page”) for the aggregate purchase
price therefor set forth on the Signature Page.

2.2 The Company proposes to enter into substantially this same form of
Subscription Agreement with certain other investors (the “Other Investors”) and
expects to complete sales of Units to them. The Investor and the Other Investors
are hereinafter sometimes collectively referred to as the “Investors,” and this
Agreement and the Subscription Agreements executed by the Other Investors are
hereinafter sometimes collectively referred to as the “Agreements.”

2.3 Investor acknowledges that the Company has agreed to pay RBC Capital Markets
Corporation and Rodman & Renshaw, LLC (the “Placement Agents”) a fee (the
“Placement Fee”) in respect of the sale of Units to the Investor. RBC Capital
Markets Corporation is acting as representative (the “Representative”) of the
Placement Agents.

2.4 The Company has entered into a Placement Agent Agreement, dated January 22,
2010 (the “Placement Agreement”), with the Placement Agents that contains
certain representations, warranties and covenants of the Company that may be
relied upon by the Investor, which shall be a third party beneficiary thereof.
The Company confirms that neither it nor any other Person acting on its behalf
has provided the Investor or its agents or counsel with any information that
constitutes or could reasonably be expected to constitute material, nonpublic
information, except as will be disclosed in the Prospectus and/or in the
Company’s Form 8-K to be filed with the Commission in connection with the
Offering. The Company understands and confirms that the Investor will rely on
the foregoing representations in effecting transactions in securities of the
Company.

3. Closings and Delivery of the Units and Funds.

3.1 Closing. The completion of the purchase and sale of the Units (the
“Closing”) shall occur at a place and time (the “Closing Date”) to be specified
by the Company and the Representative, and of which the Investors will be
notified in advance by the Representative, in accordance with Rule 15c6-1
promulgated under the Securities Exchange Act of 1934, as amended (the “Exchange
Act”). At the Closing, (a) the Company shall (i) cause the Transfer Agent to
deliver to the Investor the number of Shares and (ii) cause to be delivered to
the Investor the number of Warrants, each as set forth on the Signature Page,
registered in the name of the Investor or, if so indicated on the Investor
Questionnaire attached hereto as Exhibit A, in the name of a nominee designated
by the Investor and (b) the aggregate purchase price for the Units being
purchased by the Investor will be delivered by or on behalf of the Investor to
the Company.

 

- 5 -



--------------------------------------------------------------------------------

3.2 Conditions to the Obligations of the Parties.

(a) Conditions to the Company’s Obligations. The Company’s obligation to issue
and sell the Units to the Investor shall be subject to: (i) the receipt by the
Company of the purchase price for the Units being purchased hereunder as set
forth on the Signature Page and (ii) the accuracy of the representations and
warranties made by the Investor and the fulfillment of those undertakings of the
Investor to be fulfilled prior to the Closing Date.

(b) Conditions to the Investor’s Obligations. The Investor’s obligation to
purchase the Units will be subject to the accuracy of the representations and
warranties made by the Company and the fulfillment of those undertakings of the
Company to be fulfilled prior to the Closing Date, including without limitation,
those contained in the Placement Agreement, and to the condition that the
Placement Agents shall not have: (i) terminated the Placement Agreement pursuant
to the terms thereof or (ii) determined that the conditions to the closing in
the Placement Agreement have not been satisfied. The Investor’s obligations are
expressly not conditioned on the purchase by any or all of the Other Investors
of the Units that they have agreed to purchase from the Company. The Investor
understands and agrees that, in the event that the Representative in its sole
discretion determines that the conditions to closing in the Placement Agreement
have not been satisfied or if the Placement Agent Agreement may be terminated
for any other reason permitted by such Agreement, then the Representative may,
but shall not be obligated to, terminate such Agreement, which shall have the
effect of terminating this Subscription Agreement pursuant to Section 14 below.

3.3 Delivery of Funds. The Investor shall settle the Shares purchased by such
Investor through DTC’s Deposit/Withdrawal at Custodian (“DWAC”) delivery system,
no later than two (2) business days after the execution of this Agreement by the
Investor and the Company, the Investor shall remit by wire transfer the amount
of funds equal to the aggregate purchase price for the Units being purchased by
the Investor to the following account designated by the Company and the
Representative pursuant to the terms of that certain Escrow Agreement (the
“Escrow Agreement”) dated as of the date hereof, by and among the Company, the
Representative and JPMorgan Chase Bank, N.A. (the “Escrow Agent”):

 

 

JPMorgan Chase Bank

ABA No.: 021000021

Account No.: 865362693

Account Name: Curis Inc. Subscription

 

Such funds shall be held in escrow until the Closing and delivered by the Escrow
Agent on behalf of the Investors to the Company upon the satisfaction, in the
sole judgment of the Representative, of the conditions set forth in
Section 3.2(b) hereof. The Placement Agents shall have no rights in or to any of
the escrowed funds, unless the Placement Agents and the Escrow Agent are
notified in writing by the Company in connection with the Closing that a portion
of the escrowed funds shall be applied to the Placement Fee.

 

- 6 -



--------------------------------------------------------------------------------

3.4 Delivery of Shares. In order to settle the Shares purchased by such Investor
through DTC’s DWAC delivery system, no later than two (2) business days after
the execution of this Agreement by the Investor and the Company, the Investor
shall direct the broker-dealer at which the account or accounts to be credited
with the Shares being purchased by such Investor are maintained, which
broker/dealer shall be a DTC participant, to set up a DWAC instructing BNY
Mellon Shareowner Services, the Company’s Transfer Agent, to credit such account
or accounts with the Shares. Such DWAC instruction shall indicate the settlement
date for the deposit of the Shares, which date shall be provided to the Investor
by the Representative. Upon receipt by the Company of the funds due it from the
Escrow Agent pursuant to Section 3.3 above, the Company shall direct the
Transfer Agent to credit the Investor’s account or accounts with the Shares
pursuant to the information contained in the DWAC.

3.5 Delivery of Warrants. The Warrants will be issued in certificated form. Upon
receipt by the Company of the funds due it from the Escrow Agent pursuant to
Section 3.3 above, the Company shall direct the delivery of the Warrants to the
Investor by overnight courier at the address provided by the Investor on the
Signature Page.

4. Representations, Warranties and Covenants of the Investor.

The Investor acknowledges, represents and warrants to, and agrees with, the
Company and the Placement Agents that:

4.1 The Investor (a) is knowledgeable, sophisticated and experienced in making,
and is qualified to make decisions with respect to, investments in shares
presenting an investment decision like that involved in the purchase of the
Units, including investments in securities issued by the Company and investments
in comparable companies, (b) has answered all questions on the Signature Page
and the Investor Questionnaire and the answers thereto are true and correct as
of the date hereof and will be true and correct as of the Closing Date and
(c) in connection with its decision to purchase the number of Shares and
Warrants set forth on the Signature Page, has received and is relying only upon
the Disclosure Package and the documents incorporated by reference therein and
the Offering Information.

4.2 (a) No action has been or will be taken in any jurisdiction outside the
United States by the Company or the Placement Agents that would permit an
offering of the Units, or possession or distribution of offering materials in
connection with the issue of the Units in any jurisdiction outside the United
States where action for that purpose is required, (b) if the Investor is outside
the United States, it will comply with all applicable laws and regulations in
each foreign jurisdiction in which it purchases, offers, sells or delivers Units
or has in its possession or distributes any offering material, in all cases at
its own expense and (c) the Placement Agents are not authorized to make and have
not made any representation, disclosure or use of any information in connection
with the issue, placement, purchase and sale of the Units, except as set forth
or incorporated by reference in the Base Prospectus or the Prospectus
Supplement.

4.3 (a) The Investor has full right, power, authority and capacity to enter into
this Agreement and to consummate the transactions contemplated hereby and has
taken all necessary action to authorize the execution, delivery and performance
of this Agreement, and (b) this Agreement constitutes a valid and binding
obligation of the Investor enforceable against the Investor in accordance with
its terms, except as enforceability may be limited by applicable bankruptcy,
insolvency,

 

- 7 -



--------------------------------------------------------------------------------

reorganization, moratorium or similar laws affecting creditors’ and contracting
parties’ rights generally and except as enforceability may be subject to general
principles of equity (regardless of whether such enforceability is considered in
a proceeding in equity or at law) and except as to the enforceability of any
rights to indemnification or contribution that may be violative of the public
policy underlying any law, rule or regulation (including any federal or state
securities law, rule or regulation).

4.4 The Investor understands that nothing in this Agreement, the Prospectus or
any other materials presented to the Investor in connection with the purchase
and sale of the Units constitutes legal, tax or investment advice. The Investor
has consulted such legal, tax and investment advisors and made such
investigation as it, in its sole discretion, has deemed necessary or appropriate
in connection with its purchase of Units. The Investor also understands that
there is no established public trading market for the Warrants being offered in
the Offering, and that the Company does not expect such a market to develop. In
addition, the Company does not intend to apply for listing the Warrants on any
securities exchange. Without an active market, the liquidity of the Warrants
will be limited.

4.5 Since the date on which the Placement Agents first contacted the Investor
about the Offering, it has not disclosed any information regarding the Offering
to any third parties (other than its legal, accounting and other advisors) and
has not engaged in any transactions involving the securities of the Company
(including, without limitation, any Short Sales involving the Company’s
securities). The Investor covenants that it will not engage in any purchases or
sales of the securities of the Company (including Short Sales) prior to the time
that the transactions contemplated by this Agreement are publicly disclosed. The
Investor agrees that it will not use any of the Shares acquired pursuant to this
Agreement to cover any short position in the Common Stock if doing so would be
in violation of applicable securities laws. For purposes hereof, “Short Sales”
include, without limitation, all “short sales” as defined in Rule 200
promulgated under Regulation SHO under the Exchange Act, and all types of direct
and indirect stock pledges, forward sales contracts, options, puts, calls, short
sales and similar arrangements (including on a total return basis), and sales
and other transactions through non-US broker dealers or foreign regulated
brokers (but shall not be deemed to include the location and/or reservation of
borrowable shares of Common Stock).

5. Survival of Representations, Warranties and Agreements; Third Party
Beneficiary. Notwithstanding any investigation made by any party to this
Agreement or by the Placement Agents, all covenants, agreements, representations
and warranties made by the Company and the Investor herein or incorporated by
reference herein will survive the execution of this Agreement, the delivery to
the Investor of the Units being purchased and the payment therefor. The
Placement Agents shall be third party beneficiaries with respect to the
representations, warranties and agreements of the Investor in Section 4 hereof.

6. Notices. All notices, requests, consents and other communications hereunder
will be in writing, will be mailed (a) if within the domestic United States by
first-class registered or certified airmail, or nationally recognized overnight
express courier, postage prepaid, or by facsimile or (b) if delivered from
outside the United States, by International Federal Express or facsimile, and
(c) will be deemed given (i) if delivered by first-class registered or certified
mail domestic, three business days after so mailed, (ii) if delivered by
nationally recognized overnight carrier, one business day after so mailed,
(iii) if delivered by International Federal Express, two business days after so
mailed and (iv) if delivered by facsimile, upon electric confirmation of receipt
and will be delivered and addressed as follows:

 

  (a) if to the Company, to:

Curis, Inc.

45 Moulton Street

Cambridge, Massachusetts 02138

Attention: President and Chief Executive Officer

Facsimile: (617) 503-6501

 

- 8 -



--------------------------------------------------------------------------------

with copies to:

Wilmer Cutler Pickering Hale and Dorr

399 Park Avenue

New York, New York 10022

Attention: Knute J. Salhus

Facsimile: (212) 230-8888

(b) if to the Investor, at its address on the Signature Page hereto, or at such
other address or addresses as may have been furnished to the Company in writing.

7. Changes. This Agreement may not be modified or amended except pursuant to an
instrument in writing signed by the Company and the Investor.

8. Headings. The headings of the various sections of this Agreement have been
inserted for convenience of reference only and will not be deemed to be part of
this Agreement.

9. Severability. In case any provision contained in this Agreement should be
invalid, illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions contained herein will not in any way
be affected or impaired thereby.

10. Governing Law. This Agreement will be governed by, and construed in
accordance with, the internal laws of the State of New York, without giving
effect to the principles of conflicts of law that would require the application
of the laws of any other jurisdiction.

11. Counterparts. This Agreement may be executed in two or more counterparts,
each of which will constitute an original, but all of which, when taken
together, will constitute but one instrument, and will become effective when one
or more counterparts have been signed by each party hereto and delivered to the
other parties. The Company and the Investor acknowledge and agree that the
Company shall deliver its counterpart to the Investor along with the Prospectus
Supplement (or the filing by the Company of an electronic version thereof with
the Commission).

12. Confirmation of Sale. The Investor acknowledges and agrees that such
Investor’s receipt of the Company’s signed counterpart to this Agreement,
together with the Prospectus Supplement (or the filing by the Company of an
electronic version thereof with the Commission), shall constitute written
confirmation of the Company’s sale of Units to such Investor.

13. Press Release. The Company and the Investor agree that the Company shall
(a) issue a press release announcing the Offering and disclosing all material
information regarding the Offering prior to the opening of the financial markets
in New York City on the business day immediately after

 

- 9 -



--------------------------------------------------------------------------------

the date hereof and (b) as promptly as practicable on the business day
immediately after the date hereof file a current report on Form 8-K with the
Securities and Exchange Commission including, but not limited to, a form of this
Agreement and form of Warrant as exhibits thereto.

14. Termination. In the event that the Placement Agreement is terminated by the
Representative pursuant to the terms thereof, this Agreement shall terminate
without any further action on the part of the parties hereto.

 

- 10 -



--------------------------------------------------------------------------------

EXHIBIT A

CURIS, INC.

INVESTOR QUESTIONNAIRE

Pursuant to Section 3 of Annex I to the Agreement, please provide us with the
following information:

 

1.   The exact name that your Shares and Warrants are to be registered in. You
may use a nominee name if appropriate:  

 

  2.   The relationship between the Investor and the registered holder listed in
response to item 1 above:  

 

  3.   The mailing address of the registered holder listed in response to item 1
above:  

 

  4.   The Social Security Number or Tax Identification Number of the registered
holder listed in the response to item 1 above:  

 

  5.   Name of DTC Participant (broker-dealer at which the account or accounts
to be credited with the Shares are maintained):  

 

  6.   DTC Participant Number:  

 

  7.   Name of Account at DTC Participant being credited with the Shares:  

 

  8.   Account Number at DTC Participant being credited with the Shares:  

 

 